Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/4/21 has been entered. Claims 1, 2, 4, 5, 7-14, 16, and 18-22 are pending in the application, of which claims 18-20 are withdrawn. Claims 3, 6, 15, and 17 have been canceled. Claims 21 and 22 are new. As such, the claims being examined are claims 1, 2, 4, 5, 7-14, 16, 21, and 22. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/11/20. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 8, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adewole et al. (US 2019/0233706), as evidenced by Okafor (Development of Palm Oil Extraction System). 	With respect to independent claim 1, Adewole discloses a method comprising: 	introducing a first treatment fluid comprising a base fluid and a de-oiled cake of a plant material from which an oil has been extracted into a wellbore penetrating at least a portion of a subterranean formation comprising a loss zone (Abstract, [0012], [0042], [0043], [0096], and [0097]), 	wherein the plant material is a waste product from a processing industry ([0043] and [0047]),In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 5, Adewole discloses wherein the de-oiled cake of the plant material is biodegradable (Abstract). 	With respect to depending claim 8, Adewole discloses wherein the de-oiled cake of the plant material comprises particles that “have a largest dimension of less than 500 µm” ([0049]). Although In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 9, Adewole discloses wherein de-oiled plant material is injected into fractures in a formation to form a plug, wherein the de-oiled cake of the plant material comprises particles that “have a largest dimension of less than 500 µm” ([0049] and [0097]). Although silent to wherein the fracture width or flow opening size is “from about 1 micron to about 2,000 microns,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a fracture size as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 21, Adewole discloses wherein the plant material is de-oiled. Although silent to wherein the amount of oil extracted is “at least 85%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to achieve the highest extraction rate, i.e., as close as possible to 100%, and as it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller
Claims 7, 10-14, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Adewole et al. (US 2019/0233706- cited above), as evidenced by Okafor (Development of Palm Oil Extraction System- cited above), in view of Medvedev et al. (US 2016/0298018- cited previously). 	With respect to depending claim 7, Adewole discloses a method for introducing a treatment fluid comprising plant material and at least partially plugging a loss zone (Abstract and [0097]). However, Adewole fails to expressly disclose wherein the plugging material degrades in response to a wellbore condition. Medvedev teaches a method for introducing a treatment fluid comprising plant material and at least partially plugging a loss zone, wherein the plugging material degrades in response to a wellbore condition (Abstract, [0026], [0029], and [0031]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider degrading the plant plugging material since reestablishes fluid movement between the wellbore and the formation, thereby allowing further operations, such as production, to be performed ([0021]). 	With respect to depending claim 10, the combination of Adewole and Medvedev teaches further comprising: 	introducing a second treatment fluid comprising an acid into the wellbore (Abstract, [0026], [0029], and [0031]); 	allowing the second treatment fluid to contact the de-oiled cake of the plant material in the wellbore, wherein the de-oiled cake of the plant material at least partially degrades in response to contacting the second treatment fluid (Abstract, [0026], [0029], and [0031]). 	With respect to independent claim 11, Adewole discloses a method comprising: 	introducing a first treatment fluid comprising a base fluid and a de-oiled cake of a plant material from which an oil has been extracted into a wellbore penetrating at least a portion of a subterranean formation (Abstract, [0012], [0042], [0043], [0096], and [0097]), 	wherein the plant material is a waste product from a processing industry ([0043] and [0047]), In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 22, Adewole discloses wherein the plant material is de-oiled. Although silent to wherein the amount of oil extracted is “at least 85%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to achieve the highest extraction rate, i.e., as close as possible to 100%, and as it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Response to Arguments
Applicant’s arguments filed 3/4/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner would like to encourage the Applicant to amend the independent claims to more directly claim the wherein clause (“wherein the plant material is a waste product from an oil processing industry”) as an active step of the method (e.g. “processing a plant material to produce an oil and waste product comprising de-oiled plant material…”) in view of Applicant’s arguments in the Response as well as the Interview held 2/25/21 that this is a critical feature of the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674